DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language 

“a first driving assembly” in claims 1-17 and 20
“a second driving assembly” in claims 5-15
“a sensing assembly” in claims 10 and 11

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-9 and 18-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Sharma et al. (US 2021/0132327 A1).[claim 1]
Regarding claim 1, Sharma discloses an optical system (Figure 1), comprising: an optical member driving mechanism (Figure 1, VCM Actuator 110), comprising: a movable portion connected to an optical member (Figure 1, Item 136), wherein the optical member has an optical axis (Figure 1, Item 112); a fixed portion, wherein the movable portion is movable relative to the fixed portion (Figure 1, Items 132/134); and a first driving assembly configured to drive the movable portion to move relative to the fixed portion (Figure 1, OIS Coil(s) 126, Magnet(s) 114); and an image sensor disposed to correspond to the optical member, wherein the optical axis passes through the image sensor (Figure 1, Item 108). See also Figures 2-4 for additional structural details of Figure 1.[claim 2]
Regarding claim 2, Sharma discloses the optical system as claimed in claim 1, wherein the movable portion is rotatable relative to the fixed portion (Figure 1, Shift), and the optical axis is not parallel to a direction in which the optical member driving mechanism and the image sensor are arranged (Figures 1-4; note driving mechanism and image sensor are arranged in X and Y directions while optical axis is the Z direction).[claim 3]
Regarding claim 3, Sharma discloses the optical system as claimed in claim 2, wherein the size of the image sensor is different from the size of the optical member (Figures 2-4; note different sizes of [claim 4]
Regarding claim 4, Sharma discloses the optical system as claimed in claim 3, wherein the size of the image sensor is greater than the size of the optical member (Figure 3B; note image sensor is larger than the upper portion of lens 202; additionally note that the “size” of each element is not explicitly defined, and therefore any dimension may be considered a “size” for the purposes of the claim).[claim 5]
Regarding claim 5, Sharma discloses the optical system as claimed in claim 2, further comprising a second driving assembly configured to drive the image sensor to move relative to the movable portion (Figure 1, Sensor Shift Platform 130).[claim 6]
Regarding claim 6, Sharma discloses the optical system as claimed in claim 5, wherein the size of the image sensor is not greater than the size of the optical member (Figures 3-4, note that the image sensor is smaller in the Z-direction than the optical member; additionally note that the “size” of each element is not explicitly defined, and therefore any dimension may be considered a “size” for the purposes of the claim).[claim 7]
Regarding claim 7, Sharma discloses the optical system as claimed in claim 5, wherein when viewed in the direction in which the optical member driving mechanism and the image sensor are arranged, the first driving assembly and the second driving assembly do not overlap (Figures 3-4; note that the driving assemblies do not overlap in the X-Y directions).[claim 8]
Regarding claim 8, Sharma discloses the optical system as claimed in claim 5, wherein when viewed in a direction that is perpendicular to the direction in which the optical member driving [claim 9]
Regarding claim 9, Sharma discloses the optical system as claimed in claim 5, wherein the image sensor has a lengthwise side and a widthwise side that is not parallel to the lengthwise side (X- and Y-direction sides), and the image sensor is movable along a direction that is parallel to the widthwise side (Figure 1; Shift; note that the sensor assembly may be shifted in X, Y or Z-directions).[claim 18]
Regarding claim 18, Sharma discloses the optical system as claimed in claim 1, wherein the first driving assembly further comprises a first coil and a second coil (Figure 3B, top coils 308 or bottom coils 310 and corresponding top or bottom coils located on opposite side (unlabeled)), and when viewed in a direction that is parallel to the optical axis, the first coil and the second coil do not overlap. (Figure 3B)[claim 19]
Regarding claim 19, Sharma discloses the optical system as claimed in claim 1, wherein the first driving assembly further comprises a first magnetic member and a second magnetic member, and when viewed in a direction that is parallel to the optical axis, the first magnetic member and the second magnetic member do not overlap (Figure 3C, Magnets 306, 314-318; Paragraph 0093).[claim 20]
Regarding claim 20, Sharma discloses the optical system as claimed in claim 1, wherein the first driving assembly further comprises an elastic member, and the movable portion is movably connected to the fixed portion via the elastic member (Figure 3, Flexure(s) 222).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sharma et al. (US 2021/0132327 A1) in view of Official Notice.[claim 10]
Regarding claim 10, Sharma discloses the optical system as claimed in claim 5, further comprising a sensing assembly configured to detect the movement of the movable portion relative to the fixed portion (Figures 2-3, Item 240; Paragraph 0082).  However, Sharma does not explicitly disclose wherein the sensing assembly generates electric signals, and the second driving assembly drives the image sensor to move relative to the movable portion based on the electric signals.
Official Notice is taken that it is well known in the art to generate electric signals using a position sensor and to control a driving assembly to move in an optical image stabilization system to provide precise positioning of the movable member using feedback obtained from the position sensor.  Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to generate electric signals and drive the image sensor to move relative to the movable portion based on the electric signals so that the image sensor may be moved to a precise position to ensure that the image is properly stabilized.  [claim 11]
[claim 12]
Regarding claim 12, Sharma discloses the optical system as claimed in claim 5, but does not explicitly disclose a photopermeable member connected to the optical member driving mechanism, wherein the optical member driving mechanism is located between the photopermeable member and the image sensor.  
However, as defined in the specification, the photopermeable member “may be an aperture, a shutter or any other optical member that light may pass through” (Paragraph 00381).  Official Notice is taken that it is well known in the art to include a shutter or aperture in an optical system to restrict the amount of light reaching the sensor by driving the shutter between open/closed positions or altering the size of the aperture by driving shutter/aperture blades to ensure proper exposure of an image.  Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to include a photopermeable member such as a shutter or aperture so that proper exposure of an image may be ensured via driving of the shutter or aperture.[claims 13-15]
Regarding claims 13-15, see the rejection of claim 12 above.  Additionally, as the optical member driving mechanism is drivable in X, Y, Z and tilt directions, at least one case would exist where the driving directions would be different and opposite to each other as claimed.
Note that the claims as written do not specifically define how the photopermeable member must be driven and instead only define directions of drive.  Therefore, driving of shutter/aperture blades [claim 16]
Regarding claim 16, Sharma discloses the optical system as claimed in claim 1, wherein the optical member driving mechanism further comprises: a circuit board disposed on one side of the optical member driving mechanism (Figures 2-4, flex circuit board 240); and a circuit component embedded in the fixed portion and electrically connected to the first driving assembly (Figures 2-3, position sensor 240; for additional details describing electrical connection see the rejection of claim 10 above and note that some variety of electrical connection must exist for feedback driving as described).[claim 17]
Regarding claim 17, see the rejection of claim 16 above.  Additionally note that Sharma discloses a system wherein the circuit board and 2an exposed portion of the circuit component are located on opposite sides of the 3optical member driving mechanism (e.g. Figure 3B, note that the position sensor is exposed in a +Z direction while the circuit board is provided in a –Z direction; additionally note that the claims do not define what the circuit component is exposed to or any particular requirements as to how the “opposite sides” are defined).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following references show additional arrangements of optical systems including driving mechanisms:

Ashwanden et al.		US 2016/0259094 A1
Brodie et al.			US 2020/0259993 A1
Murashima et al.		US 2019/0191090 A1

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY J HENN whose telephone number is (571)272-7310.  The examiner can normally be reached on Monday-Friday ~8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached on (571) 272-7406.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.